Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-7, 9-13, and 15-18 are pending. Claims 2, 8, and 14 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/16/2021 has been entered. 



Allowable Subject Matter
Claims 1, 3-7, 9-13, and 15-18 would be allowable over the prior art of record if rewritten to overcome the applicable rejections set forth in this Office action because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 7, it is directed to a signal directly or indirectly by claiming a machine readable storage device, and the Specification recites evidence where the recited machine readable storage device could be interpreted as a signal or wave. More specifically, the instant specification [0089] explicitly defines a computer readable storage medium to not be construed as being transitory signals (but not the claimed machine readable storage device). The examiner does not interpret the claimed machine readable storage device to be equivalent to the computer readable storage medium recited in the instant specification. As such, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). As such, a transitory, propagating signal does not fall within any statutory category (see Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). The BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (see In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). In that event, the claim is directed to a form of energy which does not fall into a category of invention. Applicant is advised to amend the claim to a “non-transitory computer-readable storage medium” to overcome the rejection.

As per claims 9-12, they are dependent on claim 7 and do not overcome the 35 U.S.C. 101 deficiency of claim 7.  Therefore they are rejected using the same rationale.

As per claims 13 and 15-18, they are rejected using the same rationale as above.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1, 4-5, 7, 10-11, 13, and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7, 10-11, 13, and 16-17 of U.S. Patent 10,558,455.

The present application is a continuation of U.S. Patent 10,558,455, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1, 4-5, 7, 10-11, 13, and 16-17 of U.S. Patent 10,558,455 contain, and have obvious substantially similar limitations of claims 1, 4-5, 7, 10-11, 13, and 16-17 of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent 10,558,455
1. A computer-implemented method (CIM) comprising: 
generating, by a file system layer generator, a first layered file system, with the first layered file system including a plurality of software modules and a first layer; 
for each given software module of the plurality of software modules, calculating, by a stability score module, a stability score value, with the stability score value being indicative of a likelihood that the given software module needs to be updated; 
creating, by a file system layer managing module, a first ordered list of software modules based upon the stability score values of each of the software modules of the plurality of software modules; 
determining that a first sub-set of the software modules need to be updated; 
responsive to the determination that the first sub-set of the software modules need to be 
determining a second sub-set of software modules of the plurality of software modules having a lower stability score value than the first sub-set of software modules, and 
rebuilding the first layer using the second sub-set of software modules; and 



responsive to the updating of the first sub-set of the software modules, installing the sub- set of the software modules on the first layer by contributing a first back layer with the sub-set of software modules that are not updated.










5. The CIM of claim 1 wherein the initial calculation of the stability score values are based upon metadata associated with a given software module.

installing the layers on the data processor;
creating a layered filesystem based on the installed layers; and

providing a respectively corresponding stability score value for each given software module in the accessed list of software module entries, with the stability score value indicating a probability of an update being performed at a future time on the given software module;
rearranging the software module entries according to the stability order to obtain a reordered list;


updating a first software module of the plurality of software modules, with the updating including:

determining a second software module of the plurality of software modules that occurs prior to the first software module in the stability order, and
rebuilding at least some of the layers in the layered filesystem according to their stability ordering in the reordered list relative to the first layer, wherein the first layer corresponds to the first software module.
responsive to an installation command being issued at the data processor, accessing a list of a plurality of software module entries respectively corresponding to a plurality of software modules to be installed on the data processor;
determining a stability order for the entries in the list of software module entries, with the stability order corresponding to the stability score values of the software modules;
generating a respectively corresponding layer for each software module;

4. A method as claimed in claim 1 wherein the stability score values are provided based on historical data.

5. A method as claimed in claim 1 wherein the stability score values are provided based on an analysis of associated metadata.


As per claims 7, 10-11, 13, and 16-17, they have been omitted from the table above for the sake of brevity but would also be rejected using claims 7, 10-11, 13, and 16-17 of U.S. Patent 10,558,455 because it would further have been obvious to utilize the method claims of U.S. Patent 10,558,455 to perform the steps of the claimed computer program product and system of the instant claims 7, 10-11, 13, and 16-17.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 16 recites “rebuilding the first layer” but it is not clear what it means to rebuild the first layer when the first layer is never initially built. Ll. 20-21 recite “the sub-set of the software modules” but it is unclear as to whether the recitation refers to the first or second sub-set of software modules previously recited in the claim. In ll. 21 it is not clearly understood what is meant by “contributing” a first back layer. To where is the first back layer contributed? What does it mean to contribute? Ll. 21-22 recite the sub-set of software modules that are not updated. Which sub-set is not updated? Ll. 20 recites “responsive to the updating” but it is unclear as to whether the limitation is performed responsive to the completion of the updating, the initiating of the updating, or something in between.

As per claim 3, ll. 2-3 recite “the sub-set” but it is not clear as to whether the recitation refers to the first or second sub-set recited in claim 1. Ll. 4 recites “the given software module” but it is unclear as to which of the “each given software module” it refers.

As per claim 6, ll. 1 recites “the management” but it is not clearly understood to what the recitation refers since there is no initial management recited in claim 1.

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 


 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 17, 2021